       Case 4:19-cv-00300-RH-MJF Document 175 Filed 09/27/19 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

 KELVIN LEON JONES, et al.,

               Plaintiffs,
                                                Consolidated Case
 v.                                             No. 4:19-cv-300-RH-MJF

 RON DESANTIS, in his official
 capacity as Governor of Florida, et al.,

               Defendants.


                    MOTION FOR ADMISSION PRO HAC VICE
        Pursuant to Local Rule 11.1, Naila S. Awan, as counsel for proposed amicus
curiae, Florida Rights Restoration Coalition, in the above-captioned matter, hereby
moves this Court for permission to participate in this case pro hac vice, and in

support thereof states:
      1. I am Senior Counsel at Dēmos in New York, NY. I am admitted to practice
         in Ohio.
      2. I am admitted to the State Bar of Ohio and am an active member in good
         standing. A true and correct copy of a certificate of good standing from the
         Supreme Court of Ohio is attached to this application.

      3. I have completed the required online Local Rules tutorial exam. My
         confirmation number is FLND15694511672684.
      4. I have completed the required online CM/ECF tutorials.



                                            1
     Case 4:19-cv-00300-RH-MJF Document 175 Filed 09/27/19 Page 2 of 4




   5. In connection with this motion, I have made a payment of this Court’s $201
      pro hac vice admission fee.

   6. Dante Trevisani is admitted to practice in this district, serves as amicus
      curiae’s local counsel in this case.


Dated: September 27, 2019              Respectfully submitted,

                                       /s/ Naila S. Awan
                                       Naila S. Awan (OH SBN 0088147)
                                       Dēmos
                                       80 Broad Street, Fourth floor
                                       New York, NY 10004
                                       Tel (212) 485-6065
                                       nawan@demos.org




                                             2
     Case 4:19-cv-00300-RH-MJF Document 175 Filed 09/27/19 Page 3 of 4




                         CERTIFICATE OF SERVICE

      The foregoing was filed this 27th day of September, 2019, through the

Court’s Electronic Filing System. Parties will be served and may obtain copies

electronically, through the operation of the Electronic Filing System.


                                       /s/ Naila S. Awan
                                       Naila S. Awan (OH SBN 0088147)
                                       Dēmos
                                       80 Broad Street, Fourth floor
                                       New York, NY 10004
                                       Tel (212) 485-6065
                                       nawan@demos.org




                                         1
   Case 4:19-cv-00300-RH-MJF Document 175 Filed 09/27/19 Page 4 of 4




              m;be $>Upreme QCourt of <!&bio
                    CERTIFICATE OF GOOD STANDING



      I, GINA WHITE PALMER, Director of the Attorney Services Division of the
Supreme Court of Ohio, do hereby certify that I am the custodian of the records of the
Office of Attorney Services of the Supreme Court and that the Attorney Services Division
is responsible for reviewing Court records to determine the status of Ohio attorneys. I
further certify that, having fulfilled all of the requirements for admission to the practice of
law in Ohio,


                                  Naila Shareen Awan
                            Attorney Registration No. 0088147


was admitted to the practice of law in Ohio on November 7, 2011; has registered as an
active attorney pursuant to the Supreme Court Rules for the Government of the Bar of
Ohio; is in good standing with the Supreme Court of Ohio; and is entitled to practice law
in this state.




                                           IN TESTIMONY WHEREOF, I have
                                           subscribed my name and affixed the seal of the
                                           Supreme Court, this 24th da}' of September,
                                           2019.


                                           GINA WHITE PALMER
                                           Director, Attorney Sen,zces Dzi-uzon


                                                                                      !   ;



                                                                          '   . "\   ~~-":,-(_ .,.-'rl· t   .;°?'..A...._   .:1''
                                           Shannon Scheid
                                           Attorney Services Spec1al1st



111111 DIii lllllmlllllllllll ~ffllUIIIII
No. 2019-09-24-1
 Verify by email at GoodStandingRequests@sc.ohio.gov
